Filed Pursuant to Rule 424(b)(3) Commission File No. 333-155681 PROSPECTUS Common Stock Preferred Stock Depositary Shares Debt Securities Warrants We may offer and sell an indeterminate number of shares of our common stock, preferred stock, depositary shares, debt securities and warrants from time to time under this prospectus.We may offer these securities separately or as units, which may include combinations of the securities.We will describe in a prospectus supplement the securities we are offering and selling, as well as the specific terms of the securities. We may offer these securities in amounts, at prices and on terms determined at the time of offering.We may sell the securities directly to you, through agents we select, or through underwriters and dealers we select.If we use agents, underwriters or dealers to sell the securities, we will name them and describe their compensation in a prospectus supplement. Our common stock is quoted on The NASDAQ Global Market under the symbol “GEOI.”On August 19, 2009, the last reported sale price of our common stock was $11.68 per share. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should read this entire prospectus and any amendments or supplements carefully before you make your investment decision. Investing in our securities involves certain risks.See “Risk Factors” beginning on page 5 of this prospectus and in the applicable prospectus supplement for certain risks you should consider.You should read the entire prospectus carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is August 20, 2009 TABLE OF CONTENTS Page Forward-Looking Statements 1 About This Prospectus 1 Information About GeoResources, Inc. 5 Risk Factors 5 Use of Proceeds 6 Ratio of Earnings to Fixed Charges 6 Plan of Distribution 6 Description of Securities to be Registered 8 Legal Matters 10 Experts 10 Transfer Agent and Registrar 10 Incorporation of Certain Information by Reference 11 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 12 You should rely on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus.Offers to sell shares of common stock will be made only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the shares. i FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus are not statements of historical fact and constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act (the “Act”), including, without limitation, the statements specifically identified as forward-looking statements within this prospectus.Many of these statements contain risk factors as well.In addition, certain statements in our future filings with the Securities and Exchange Commission, in press releases, and in oral and written statements made by or with our approval which are not statements of historical fact constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements, include, but are not limited to:(i)projections of revenues, income or loss, earnings or loss per share, the payment or non-payment of dividends, capital structure, and other financial items, (ii)statements of our plans and objectives or our management or Board of Directors including those relating to planned development of our oil and gas properties, (iii)statements of future economic performance and (iv)statements of assumptions underlying such statements.Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” “may,” “will” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Such forward-looking statements speak only as of the date on which such statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made to reflect the occurrence of unanticipated events. ABOUT THIS PROSPECTUS General.This is only a summary and does not contain all of the information that you should consider before investing in our common stock.You should read this entire prospectus carefully, including the “Risk Factors” section as well as the information incorporated by reference into this prospectus under “Where You Can Find More Information.” In this prospectus, the terms “company,” “we,” “us,” and “our” refer to GeoResources, Inc., a Colorado corporation, including our wholly owned subsidiaries. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission utilizing a shelf registration process.Under the shelf registration process, we may offer shares of our common stock, preferred stock, depositary shares, various series of debt securities and warrants to purchase any of such securities with a total value of up to $100,000,000 from time to time under this prospectus at prices and on terms to be determined by market conditions at the time of offering.This prospectus provides you with a general description of the securities we may offer.Each time we offer a type or series of securities, we will provide a prospectus supplement that will describe the specific amounts, prices and other important terms of the securities, including, to the extent applicable: · designation or classification · aggregate principal amount or aggregate offering price; · maturity; · original issue discount, if any; · rates and times of payment of interest, dividends or other payments, if any; · redemption, conversion, exchange, settlement or sinking fund terms, if any; · conversion, exchange or settlement prices or rates, if any, and, if applicable, any provisions for changes to or adjustments in the conversion, exchange or settlement prices or rates and in the securities or other property receivable upon conversion, exchange or settlement; · ranking · restrictive covenants, if any; · voting or other rights, if any; and · important federal income tax considerations. 1 A prospectus supplement may include a discussion of additional risks or other special considerations applicable to us or the offered securities.A prospectus supplement may also add, update or change information in this prospectus.If there is any inconsistency between the information in this prospectus and any supplement or amendment to this prospectus, you must rely on the information in the prospectus supplement or amendment.Please carefully read both this prospectus and any applicable prospectus supplement or amendment together with additional information described under the heading “Incorporation of Certain Information by ReferenceWhere You Can Find More Information.” The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about us and the common stock offered under this prospectus.The registration statement can be read at the SEC website or at the SEC’s public reading room mentioned under the heading “Incorporation of Certain Information by ReferenceWhere You Can Find More Information.” We have not authorized any underwriter, broker-dealer, salesperson or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus and any supplement or amendment to this prospectus.You must not rely upon any information or representation not contained or incorporated by reference in this prospectus or any prospectus supplement.This prospectus and any supplement or amendment to this prospectus do not constitute an offer to sell or the solicitation of an offer to buy securities, nor do this prospectus or any supplement or amendment to this prospectus constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation.The information contained in this prospectus and any supplement or amendment to this prospectus speaks only as of the date set forth on the cover page and may not reflect subsequent changes in our business, financial condition, results of operations and prospects even though this prospectus and any prospectus supplement or amendment is delivered or securities are sold on a later date. We may sell the securities directly to or through underwriters, dealers or agents. We, and our underwriters or agents, reserve the right to accept or reject all or part of any proposed purchase of securities. If we do offer securities through underwriters or agents, we will include in any prospectus supplement or amendment: · the names of those underwriters or agents; · applicable fees, discounts and commissions to be paid to them; · details regarding over-allotment options, if any; and · the net proceeds to us. 2 Common Stock.We may issue shares of our common stock from time to time.Holders of our common stock are entitled to one vote per share for the election of directors and on all other matters that require shareholder approval.Subject to any preferential rights of any outstanding preferred stock, in the event of our liquidation, dissolution or winding up, holders of our common stock are entitled to share ratably in the assets remaining after payment of liabilities and the liquidation preferences of any outstanding preferred stock.Our common stock does not carry any redemption rights or any preemptive rights enabling a holder to subscribe for, or receive shares of, any class of our common stock or any other securities convertible into shares of any class of our common stock. Preferred Stock.We may issue shares of our preferred stock from time to time, in one or more series.Under our articles of incorporation, our board of directors has the authority, without further action by shareholders, to designate up to 20,000,000 shares of preferred stock in one or more series and to fix the rights, preferences, privileges, qualifications and restrictions granted to or imposed upon the preferred stock, including dividend rights, conversion rights, voting rights, rights and terms of redemption, liquidation preference and sinking fund terms, any or all of which may be greater than the rights of the common stock. If we issue preferred stock, we will fix the rights, preferences, privileges, qualifications and restrictions of the preferred stock of each series that we sell under this prospectus and any prospectus supplements or amendments in the articles of amendment to our articles of incorporation relating to that series.If we issue preferred stock, we will incorporate by reference into the registration statement of which this prospectus is a part the form of any certificate of designation that describes the terms of the series of preferred stock we are offering before the issuance of the related series of preferred stock.We urge you to read any prospectus supplement or amendment related to any series of preferred stock we may offer, as well as the complete certificate of designation that contains the terms of the applicable series of preferred stock. Depositary Shares.We may elect to offer fractional shares of preferred stock rather than full shares of preferred stock and, in that event, will issue receipts for depositary shares.Each of these depositary shares will represent a fraction, which will be set forth in any applicable prospectus supplement or amendment, of a share of the applicable series of preferred stock. Any depositary shares that we sell under this prospectus will be evidenced by depositary receipts issued under a deposit agreement between us and a depositary with whom we deposit the shares of the applicable series of preferred stock that underlie the depositary shares that are sold.If we issue depositary shares, a form of deposit agreement, including a form of depositary receipt, will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission.We urge you to read any prospectus supplement or amendment related to any depositary shares we may offer, as well as the complete deposit agreement and depositary receipt. Debt Securities.We may issue debt securities from time to time, in one or more series, as either senior or subordinated debt or as senior or subordinated convertible debt.The senior debt securities will rank equally with any other unsubordinated debt that we may have and may be secured or unsecured.The subordinated debt securities will be subordinate and junior in right of payment, to the extent and in the manner described in the instrument governing the debt, to all or some portion of our indebtedness.Any convertible debt securities that we issue will be convertible into or exchangeable for our common stock or other securities of ours.Conversion may be mandatory or at your option and would be at prescribed conversion rates. 3 If we issue debt securities, they will be issued under one or more documents called indentures, which are contracts between us and a trustee for the holders of the debt securities.We urge you to read any prospectus supplement or amendment related to the series of debt securities being offered, as well as the complete indenture that contains the terms of the debt securities (which will include a supplemental indenture).If we issue debt securities, indentures and forms of debt securities containing the terms of debt securities being offered will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission. Warrants.We may issue warrants for the purchase of our common stock, preferred stock, depositary shares and/or debt securities in one or more series, from time to time.We may issue warrants independently or together with our common stock, preferred stock, depositary shares and/or debt securities, and the warrants may be attached to or separate from those securities. If we issue warrants, they will be evidenced by warrant agreements or warrant certificates issued under one or more warrant agreements, which are contracts between us and an agent for the holders of the warrants.We urge you to read any prospectus supplement or amendment related to any series of warrants we may offer, as well as the complete warrant agreement and warrant certificate that contain the terms of the warrants.If we issue warrants, forms of warrant agreements and warrant certificates relating to warrants for the purchase of common stock, preferred stock, depositary shares and debt securities will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission. Post-Effective Amendment.We filed a registration statement on Form S-3 that became effective on February 5, 2009 with respect to the securities covered by this prospectus.Due to the late filing of our Annual Report on Form 10-K for the fiscal year ended December 31, 2008, under applicable Securities and Exchange Commission rules we no longer qualify for the use of a registration statement on Form S-3.To assure that our securities may be sold pursuant to an effective registration statement, we filed a post-effective amendment on Form S-1 to the registration statement described above on August 3, 2009. 4 INFORMATION ABOUT GEORESOURCES, INC. GeoResources, Inc., a Colorado corporation formed in 1958, is an independent oil and gas company engaged in the acquisition and development of oil and gas reserves through an active and diversified program which includes purchases of reserves, re-engineering, development and exploration activities primarily focused in three core U.S. areas — the Southwest and Gulf Coast, the Rocky Mountains and the Williston Basin.As a result of several related transactions the Company underwent a substantial change in ownership, management, assets and business strategy, all effective as of April17, 2007. On April17, 2007, the Company merged with Southern Bay Oil& Gas, L.P. (“Southern Bay”) and a subsidiary of Chandler Energy, LLC (“Chandler”) and acquired certain Chandler-associated oil and gas properties in exchange for 10,690,000 shares of common stock (collectively, the “Merger”).As a result of the Merger, the former Southern Bay partners received approximately 57% of the then outstanding common stock of the Company and thus acquired voting control.Although GeoResources was the legal acquirer, for financial reporting purposes the Merger was accounted for as a reverse acquisition of GeoResources by Southern Bay and an acquisition of Chandler and its associated properties. On June9, 2008, we completed a private placement transaction with non-affiliated accredited investors for 1,533,334 shares of common stock at a price of $22.50 per share and warrants exercisable for 613,336 shares of common stock at an exercise price of $32.43 per share. On June 2, 2009 we announced a material acquisition of additional oil and gas property interests.Together with another acquisition shortly before, we spent approximately $58 million to acquire these properties.See “Incorporation of Certain Information by ReferenceWhere You Can Find Additional Information.” Our principal executive office is located at 110 Cypress Station Drive, Suite 220, Houston, Texas 77090, and our telephone number is (281)537-9920.Our internet website is www.georesourcesinc.com. RISK FACTORS Before making an investment decision, you should carefully consider the specific risks set forth under the caption “Risk Factors” in the applicable prospectus supplement, under the caption “Risk Factors” as set forth in Item 1A of our Form 10-K for the year ended December 31, 2008 and Amendment No. 1 to our Form 10-K filed on June 11, 2009, and under the caption “Risk Factors” as set forth in Item 1A in our Form 10-Q for the quarter ended June 30, 2009, which are incorporated by reference in this prospectus, and any subsequent report that is incorporated by reference into this prospectus. The risks and uncertainties set forth under these captions in the above documents are not the only ones we face.Additional risks and uncertainties not presently known to us, or that we currently deem not material, may also adversely affect our business.Any of the risks discussed in this report or that are presently unknown or not material, if they were to actually occur, could result in a significant adverse impact on our business, operating results, prospects or financial condition. 5 USE OF PROCEEDS Unless the applicable prospectus supplement or amendment states otherwise, we expect to use the net proceeds of the sale of our securities for general corporate purposes, including, but not limited to, acquisitions of oil and gas properties, companies or prospects, repayment of existing indebtedness and for working capital.As of the date of this prospectus, we have not identified as probable any specific material proposed uses of these proceeds. If, as of the date of any prospectus supplement or amendment, we have identified any such uses, we will describe them in the prospectus supplement or amendment.The amount of our securities offered from time to time pursuant to this prospectus and any prospectus supplement or amendment, and the precise amounts and timing of the application of net proceeds from the sale of those securities, will depend upon our funding requirements.If we elect at the time of an issuance of our securities to make different or more specific use of proceeds than described in this prospectus, such use will be described in the prospectus supplement or amendment relating to those securities. RATIO OF EARNINGS TO FIXED CHARGES If we offer debt securities and/or preference equity securities under this prospectus, then we will, at that time, provide a ratio of earnings to fixed charges and/or ratio of combined fixed charges and preference dividends to earnings, respectively, in the applicable prospectus supplement or amendment for such offering. PLAN OF DISTRIBUTION We may sell the securities covered by this prospectus from time to time. Registration of the securities covered by this prospectus does not mean, however, that those securities will necessarily be offered or sold. We may sell the securities separately or together: · through one or more underwriters or dealers in a public offering and sale by them; · directly to investors; or · through agents. We may sell the securities from time to time: · in one or more transactions at a fixed price or prices, which may be changed from time to time; · at market prices prevailing at the time of sale; · at prices related to such prevailing market prices; or · at negotiated prices. We will describe the method of distribution of the securities and the terms of the offering in the prospectus supplement or amendment. Any discounts or concessions allowed or re-allowed or paid to dealers may be changed from time to time. 6 If underwriters are used in the sale of any securities, the securities will be acquired by the underwriters for their own account and may be resold from time to time in one or more transactions described above.The securities may be either offered to the public through underwriting syndicates represented by managing underwriters, or directly by underwriters.Generally, the underwriters’ obligations to purchase the securities will be subject to conditions precedent and the underwriters will be obligated to purchase all of the securities if they purchase any of the securities.We may use underwriters with whom we have a material relationship.We will describe in the prospectus supplement, naming the underwriter, the nature of any such relationship. We may authorize underwriters, dealers or agents to solicit offers by certain purchasers to purchase the securities from us at the public offering price set forth in any prospectus supplement or amendment, pursuant to delayed delivery contracts providing for payment and delivery on a specified date in the future.The contracts will be subject only to those conditions set forth in any prospectus supplement or amendment, and any prospectus supplement or amendment will set forth any commissions we pay for solicitation of these contracts. We may enter into derivative transactions with third parties, or sell securities not covered by this prospectus to third parties in privately negotiated transactions.If any applicable prospectus supplement or amendment indicates, in connection with those derivatives, the third parties may sell securities covered by this prospectus and any applicable prospectus supplement or amendment, including in short sale transactions.If so, the third party may use securities pledged by us or borrowed from us or others to settle those sales or to close out any related open borrowings of stock, and may use securities received from us in settlement of those derivatives to close out any related open borrowings of stock.The third party in such sale transactions will be an underwriter and will be identified in any applicable prospectus supplement or amendment. Underwriters, dealers and agents may be entitled to indemnification by us against certain civil liabilities, including liabilities under the Securities Act, or to contribution with respect to payments made by the underwriters, dealers or agents, under agreements between us and the underwriters, dealers and agents. We may grant underwriters who participate in the distribution of securities an option to purchase additional securities to cover over-allotments, if any, in connection with the distribution. Underwriters, dealers or agents may receive compensation in the form of discounts, concessions or commissions from us or our purchasers, as their agents in connection with the sale of securities.These underwriters, dealers or agents may be considered to be underwriters under the Securities Act of 1933.As a result, discounts, commissions or profits on resale received by the underwriters, dealers or agents may be treated as underwriting discounts and commissions.Any prospectus supplement or amendment will identify any such underwriter, dealer or agent and describe any compensation received by them from us.Any initial public offering price and any discounts or concessions allowed or re-allowed or paid to dealers may be changed from time to time. Unless otherwise specified in any related prospectus supplement or amendment, all securities we offer, other than common stock, will be new issues of securities with no established trading market.Any underwriters may make a market in these securities, but will not be obligated to do so and may discontinue any market making at any time without notice.Any common stock sold pursuant to any prospectus supplement or amendment will be listed for trading on the NASDAQ Stock Market or other principal market for our common stock. We may apply to list any series of debt securities, preferred stock, depositary shares or warrants on an exchange, but we are not obligated to do so.Therefore, there may not be liquidity or a trading market for any series of securities. 7 Any underwriter may engage in over-allotment transactions, stabilizing transactions, short-covering transactions and penalty bids in accordance with RegulationM under the Exchange Act.Over-allotment involves sales in excess of the offering size, which create a short position.Stabilizing transactions permit bids to purchase the underlying security so long as the stabilizing bids do not exceed a specified maximum.Short covering transactions involve purchases of the securities in the open market after the distribution is completed to cover short positions.Penalty bids permit the underwriters to reclaim a selling concession from a dealer when the securities originally sold by the dealer are purchased in a covering transaction to cover short positions.Those activities may cause the price of the securities to be higher than it would otherwise be.If commenced, the underwriters may discontinue any of the activities at any time.We make no representation or prediction as to the direction or magnitude of any effect that such transactions may have on the price of the securities.For a description of these activities, see the information under the heading “Underwriting” or “Plan of Distribution” in any applicable prospectus supplement or amendment. Underwriters, broker-dealers or agents who may become involved in the sale of the common stock may engage in transactions with and perform other services for us in the ordinary course of their business for which they receive compensation. DESCRIPTION OF SECURITIES TO BE REGISTERED Our authorized capital stock consists of 100,000,000 shares of common stock, par value $0.01 per share, and 20,000,000 shares of preferred stock, par value $0.01 per share.As of August 19, 2009, 16,241,717 shares of common stock were issued and outstanding and no shares of preferred stock were issued and outstanding. Common Stock Each outstanding share of common stock entitles the holder to one vote on all matters presented to the shareholders for a vote.Holders of shares of common stock have no cumulative voting, preemptive or conversion rights.Our Board of Directors determines if and when distributions may be paid out of legally available funds to the holders.We do not anticipate paying cash dividends on the common stock in the foreseeable future. The holders of a majority of the outstanding shares of common stock constitute a quorum at any meeting of the shareholders.A plurality of the votes cast at a meeting of shareholders elects our directors.The common stock does not have cumulative voting rights.Therefore, the holders of a majority of the outstanding shares of common stock can elect all of our directors.In general, a majority of the votes cast at a meeting of shareholders must authorize shareholder actions other than the election of directors.Most amendments to our articles of incorporation require the vote of the holders of a majority of all outstanding voting shares. 8 Preferred Stock Under our articles of incorporation, as amended, our Board of Directors may issue up to 20,000,000 shares of preferred stock from time to time in one or more series.The Board of Directors is authorized to fix by resolution as to any series the designation and number of shares of the series, the voting rights, the dividend rights, the redemption price, the amount payable upon liquidation or dissolution, the conversion rights, and any other designations, preferences or special rights or restrictions as may be permitted by law.Unless the nature of a particular transaction and the rules of law applicable thereto require such approval, our Board of Directors has the authority to issue these shares of preferred stock without shareholder approval. Depositary Shares We may elect to offer fractional shares of preferred stock rather than full shares of preferred stock and, in that event, will issue receipts for depositary shares.Each of these depositary shares will represent a fraction, which will be set forth in any applicable prospectus supplement or amendment, of a share of the applicable series of preferred stock. Any depositary shares that we sell under this prospectus will be evidenced by depositary receipts issued under a deposit agreement between us and a depositary with whom we deposit the shares of the applicable series of preferred stock that underlie the depositary shares that are sold.If we issue depositary shares, a form of deposit agreement, including a form of depositary receipt, will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission.We urge you to read any prospectus supplement or amendment related to any depositary shares we may offer, as well as the complete deposit agreement and depositary receipt. Debt Securities We may issue debt securities from time to time, in one or more series, as either senior or subordinated debt or as senior or subordinated convertible debt.The senior debt securities will rank equally with any other unsubordinated debt that we may have and may be secured or unsecured.The subordinated debt securities will be subordinate and junior in right of payment, to the extent and in the manner described in the instrument governing the debt, to all or some portion of our indebtedness.Any convertible debt securities that we issue will be convertible into or exchangeable for our common stock or other securities of ours.Conversion may be mandatory or at your option and would be at prescribed conversion rates. If we issue debt securities, they will be issued under one or more documents called indentures, which are contracts between us and a trustee for the holders of the debt securities.We urge you to read any prospectus supplement or amendment related to the series of debt securities being offered, as well as the complete indenture that contains the terms of the debt securities (which will include a supplemental indenture).If we issue debt securities, indentures and forms of debt securities containing the terms of debt securities being offered will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission. 9 Warrants We may issue warrants for the purchase of our common stock, preferred stock, depositary shares and/or debt securities in one or more series, from time to time.We may issue warrants independently or together with our common stock, preferred stock, depositary shares and/or debt securities, and the warrants may be attached to or separate from those securities. If we issue warrants, they will be evidenced by warrant agreements or warrant certificates issued under one or more warrant agreements, which are contracts between us and an agent for the holders of the warrants.We urge you to read any prospectus supplement or amendment related to any series of warrants we may offer, as well as the complete warrant agreement and warrant certificate that contain the terms of the warrants.If we issue warrants, forms of warrant agreements and warrant certificates relating to warrants for the purchase of common stock, preferred stock, depositary shares and debt securities will be incorporated by reference into the registration statement of which this prospectus is a part from reports we would subsequently file with the Securities and Exchange Commission. LEGAL MATTERS The validity of the common stock being offered from time to time under this prospectus will be passed upon for us by Jones& Keller, P.C., Denver, Colorado.Reid A. Godbolt, a member of Jones& Keller, P.C., beneficially owns 12,753 shares of our common stock held of record by a limited liability company he owns jointly with his spouse. EXPERTS The consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference in this prospectus and elsewhere in the registration statement have been so incorporated by reference in reliance upon the reports of Grant Thornton LLP, independent registered public accountants, upon the authority of said firm as experts in giving said reports. TRANSFER AGENT AND REGISTRAR Our Transfer Agent and Registrar is Wells Fargo Shareowner Services, 161 N. Concord Exchange Street, South St. Paul, Minnesota 55075. 10 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE General. We have elected to “incorporate by reference” certain information into this prospectus.By incorporating by reference, we can disclose important information to you by referring you to another document we have filed with the SEC.The information incorporated by reference is deemed to be part of this prospectus, except for information incorporated by reference that is superseded by information contained in this prospectus.This prospectus incorporates by reference the documents set forth below that we have previously filed with the SEC. · our Annual Report on Form 10-K for the fiscal year ended December 31, 2008 filed with the SEC on March 25, 2009 and Amendment No. 1 thereto filed with the SEC on June 11, 2009; · our Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2009 filed with the SEC on May 8, 2009; · our Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2009 filed with the SEC on August 6, 2009; and · our Current Reports on Form 8-K filed with the SEC on June 4, 2009 and as amended on July 24, 2009; and July 17, 2009. You should read the information relating to us in this prospectus together with the information in the documents incorporated by reference. You may obtain a copy of any of the above-referenced documents, at no cost, from our website at www.georesourcesinc.com.The information contained in, or that can be assessed through, our website is not part of this prospectus.We will also furnish without charge to you, on written or oral request, a copy of any or all of the documents incorporated by reference, including exhibits to these documents.You should direct your request for documents to: Howard E. Ehler 110 Cypress Station Drive, Suite 220
